Exhibit 10.x Date: August 31, 2011 Howard J. Rubin, Esq. Davis & Gilbert LLP 1740 Broadway New York, NY 10019 Dear Mr. Rubin, This will confirm that, notwithstanding the provision in paragraph 3(a) of the Separation Agreement dated August 25, 2011, that specifies a payment to Ms. Hamilton of $525,000, the Company will instead pay to Ms. Hamilton on the date fixed for such payment an amount equal to $550,000 in recognition of the fact that the latter amount represented her current annual base salary at the date of the Separation Agreement. Sincerely yours, Louis L. Ainsworth Interim General Counsel c: Joseph W. Armbrust, Sidley & Austin Bob Ries, MTS
